                                                               USDC
               Case 1:20-cr-00127-GHW Document 22 Filed 04/20/20    SDNY
                                                                 Page 1 of 2
MEMORANDUM ENDORSED                                            DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 4/20/20
                                        SAPONE & PETRILLO, LLP
   William S. Petrillo, Esq., Partner                                        Chase S. Ruddy, Esq., Senior Associate
   Edward V. Sapone, Esq., Partner                                           Michael Vitaliano, Esq., Associate

         MANHATTAN                                                                       LONG ISLAND
    1 Penn Plaza, Suite 5315                                                       1103 Stewart Avenue, Suite 200
   New York, New York 10119                                                         Garden City, New York 11530
    Telephone: (212) 349-9000                                                         Telephone: (516) 678-2800
     Facsimile: (212) 349-9003                                                        Facsimile: (516) 977-1977
   E-mail: ed@saponepetrillo.com                                                  E-mail: william@saponepetrillo.com

                                                                                           April 17, 2020
   Hon. Gregory H. Woods
   United States District Judge
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                                        Re:   United States v. Irizarry, et al.
                                              Docket No.: 20-CR-127

   Dear Judge Woods:

           I am CJA counsel to Defendant Christian Irizarry in the above referenced case. I was appointed
   to represent Mr. Irizarry on February 18, 2020. I write to respectfully ask the Court to appoint Chase
   Ruddy, Esq., as associate CJA counsel to Mr. Irizarry nunc pro tunc to February 18, 2020.

           While this is only a two-defendant case, there was a lengthy investigation, and the government
   has already turned over a substantial amount of discovery including surveillance video, recorded
   purchases of narcotics, Title III wiretaps, social media and other categories of evidence.

          Mr. Irizarry remains detained at the MCC New York, and the task of communicating with him
   and reviewing with him the extensive discovery in this case is and will continue to be a significant
   undertaking, especially as we continue to adapt to the changing conditions presented by COVID-19.

           Mr. Ruddy has already done a significant amount of work behind-the-scenes to assist me with
   Mr. Irizarry’s case. Mr. Ruddy is an experienced attorney who has worked for my firm since September
   2011. He has been admitted to practice in the Southern and Eastern Districts of New York, and the
   District of New Jersey, for more than seven years and has worked on well over 100 federal criminal
   cases with me, including numerous CJA matters. He has previously been appointed as associate CJA
   counsel in this district, including in a recent case before Judge Preska (United States v. Nikoloz Jikia,
   17-CR-350). He has extensive experience litigating federal criminal cases and his work on this case
   has already greatly aided Mr. Irizarry (and me), and will continue to do so, while representing a cost
   saving measure to the Court.

           Given the challenges posed personally and professionally by the COVID-19 pandemic, this
   request was not made closer in time to my appointment. I ask that the Court grant it now nunc pro tunc
          Case 1:20-cr-00127-GHW Document 22 Filed 04/20/20 Page 2 of 2



so that the work already performed by Mr. Ruddy may be recognized. If the Court is inclined to grant
this request, I respectfully request that Mr. Ruddy be appointed at the associate rate of $110 per hour.

      I thank Your Honor for your consideration and wish everyone well.

                                                                        Respectfully submitted,

                                                                        /s/ Edward V. Sapone
                                                                        Edward V. Sapone



    Application denied without prejudice. It is the Court's preference to approve adjunct counsel
    for a particular number of hours, which can be reevaluated before the cap is reached if
    necessary. This application does not provide information regarding the number of hours that
    the proposed adjunct counsel has already dedicated to this case, or an estimate regarding any
    additional time that he may spend. Any renewed application should provide that
    information. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 21.

    SO ORDERED
    April 18, 2020




                                                   2
